Title: To John Adams from Thomas Brand Hollis, 26 October 1791
From: Hollis, Thomas Brand
To: Adams, John



Dear Sir
Octo 26 1791 The Hide.

I have waited with impatience to hear from you as the begining of Feb: I sent a Box containing the 2d. vol Gerradaccis History of Bologna. you have been in search after it for some time; I met with it by accident in the city & am pleased to complete your copy you deserve it more than any having brought it into light Paradisum Voluptatis a real fact.  what a pleasing article it would make in the Philadelphia gazeeteer. the book is very scarce it is not in Crofts nor Beauclerks catalogue, it is in consul Smith’s, with it a few tracts & some papers for my amiable Friend Mrs Adams with a Dolphin catched at Harvard—the Box was sent the 12 feb: by captain Billington the Ship called the Apollo for Philadelphia.  I hope the Dolphin swam safe to her, with my best complimts, & entertain’d her.
wonderful events have taken place since you left Europe & beyond our expectation but not our wishes.  Having secured the Church by making the Priests salaried & informed, the army they were citizens as well as soldiers & that men were to be distinguishd only by actual merit & services—titles being burdens useless to the state & their nobles hereditary tyrants, all necessary reforms would succeed—For but very lately could a french man conceive that the happiness & liberty of 30 millions of people were of more importance than the pomp & power of one man alone.
The Flight of the King & his return has totally ruined the Aristocrats had he escaped, the trial would have been over with the loss of some thousands.  The New assembly is much esteem’d by the people & will pursue the plan of the constituent Assembly so that the Democrats are stronger than before.  What think you now of a Royal republick This is as superior to Nieushattel as the extent of France is to the Swiss canton.
more than one house would, have been impossible as the upper one with the present principles would have tore the other in peices.
you who are well read in plato must be sensible how much the French are obliged to him their principles maxims rights & priveledges, are all taken from his writings and Laws, some Americans also were indebted to him & own’d it, & it does honour to all who have so done to bring into effect principles wch are the produce of one of the first of men near 3 thousand years agoe—rules of justice and natural jurisprudence, but his times were not worthy of him & they had no Idea that a great nation could speak by their representatives—Taylor is translating all Plato.—How desirable it would have been that Plotinus his Disciple had obtained leave of that wretch Gallienus to have built Platonopilis & to have been govern’d by the laws of Plato.
It would be an amusing performance to trace parallel principles & Laws.
The spirit of enquiry is abroad and cannot be dampt but to break out with greater force.  Plato was thankful that he lived in the time of socrates. I am most thankful that I have seen the things of this day & their Issue for now I have no fears.  tho probably this will be the last country which will profit.
The French have gone on so prudently & strenously that it is not likely they will make any essential alterations.  no resentment or revenge seem to have operated with them, without levelling their Nobility they could not have effected any good essential.
I am not fond of your Mediator—a single person may run away but it is more likely he may ride. The French assembly by their caution confirms me in my principles power is dangerous to be trusted in one hand.
I rejoice to hear that perfect calm & contentment reigns in every part with you; France now enjoys the same without the necessity of an adequate remedy against competitions, which do not exist.  after Death the works of Great men follow them the Living are to be satisfied with having done their duty.
many thanks for the Books & Papers you sent me by General Mansel & Mr Knox, were most acceptable.  Burke & Payne’s book have occasioned most valuable discussions & truth which fears no trial comes out the stronger.—Burke has been defeated by several. I am ashamed to mention the enormous outrages at Birmingham it is a disgrace to this country & a reproach to the Church; that some of the best citizens & one of the first Philosophers should be markd out for objects of malice & revenge; but I hope this persecution will operate for good as the Riots against the R Catholicks promoted their cause & gain’d them redress.  the remedy is plain & just—annul the test Laws & there would be no more persecution.
Nedham is in high repute in France & is translated The excellent Dr Price lived not to see the N. assembly but he rejoiced to have seen what he did & maintaind constantly that God was good.
Mrs Macaulay departed the night before the Kings flight but left a spirited answer to Burke.
it is reported that a nation lately emancipated has proposed with the assistance of 20 men of war to give liberty to the Spanish colonies.
What a fine revenge, for assisting America & the insult from Nootka Sound.
Col Smith I saw very little of so cautious & reserved that one might imagine he had read Payne.  one would think a distinction between friends & foes is easy to a Diplomatick—I hope he is returned safe & well & the little Hollis & mother are also well.  my River is enlarged and increased as is my Library in useful books but the rage for splendid Editions is not lessen’d. The illness & approaching dissolution of my excellent friend Mr Timy Hollis prevented me going to Paris and since some unfortunate circumstances tho it is my desire & inclination; but I hope this winter to pass some time there for the revolution of America & since the New constitution of France have kept up my spirits which otherwise would have been low indeed if I had depended on the situation & principles of this country.
The Life of Payne is wrote by a American Secretary to a Lord in office some truth with much untruth all regarding me is notoriously false never having seen the book till printed—
Let me have the satisfaction to hear from you that you are all well & happy.
I should not forget to give due praise to Dr Priestley who supports his losses with fortitude & dignity has reed many approbations.  all his manuscripts & apparatus & Library the work of years totally lost & destroyed & never to be recovered!
Mackintosh a young man of 23 has produced a very capital book vindiciæ Gallicæ.
The French revolution engages all our attention indeed the human species is interested in their success—the world never produced the like, the consequence of Printing—preserve it sacred & unrestrained & the communication of sentiments free and not burden’d with postage when you think of your committees of correspondence.
pray what is the state of the Libraries in Philadelphia I understand there are two? of Roman or Greek medals imagine there are none.
I am Dear Sir / with great Esteem / your sincere Friend
T. Brand Hollis
Think of the Revolution of Poland—all good is possible.